Gilfillan, C. J.
Gen. St. 1878, c. 84, § 12, entitled “Forcible Entries and Unlawful Detainers,”reads: “No restitution shall be made, under the provisions of this chapter, of any lands or tenements of which the party complained of, or his ancestors, or those under whom he holds the premises, have *293been in the quiet possession for three years next before the entering of the complaint, unless his estate therein is ended.”
It is contended by the plaintiffs that the quiet possession for three years, here referred to, means a possession adverse to the title of the party seeking restitution, and that, consequently, the section does not apply to the proceedings provided for in section 11 of the chapter, by a landlord against a tenant, for restitution for non-payment of rent.
Prior to 1866, section 13, for which section 12 was, in the revision of that year, substituted, read: “The preceding section shall not extend to any person who has or shall have continued in possession three years after the termination of the time for which the premises were demised or let to him or her, or those under whom he or she claims, or after the sale thereof, as aforesaid, or to any person who continues in possession three years quietly and peaceably by disseizin, anything contained in this chapter to the contrary notwithstanding.” Pub. St. c. 77, § 13.
Why the change in the law was made, by the substitution of .section 12, in the revision of 1866, for section 13 in the statute prior to that time, is not apparent; but the intention to change the law is unmistakable. It stood, up to that time, just as the plaintiffs claim it is now, and the legislature saw fit to change it. There is no rule of construction by which we can hold the new section to mean the same as the old one for which it was substituted. It could be done only by inserting or implying in it language which was rejected by the substitution.
Order reversed.